INDUSTRIAL DEVELOPMENT AND PARK COMMISSION — SUCCESSOR TO STATE CONSERVATION COMMISSION Lands acquired by the State Conservation Commission are now owned and controlled by the Oklahoma Industrial Development and Park Commission as the successor agency of the State Conservation Commission. The Attorney General has considered your letter of April 19, 1971, in which you make the following statement: "During the 1930's title to certain land in Oklahoma was acquired by the State Conservation Commission. This land apparently was never conveyed by the State Conservation Commission to any person, corporation, state or federal agency." You then ask the following question: "What agency or department of the State of Oklahoma owns and/or controls lands acquired by the State Conservation Commission?" In order to answer your question it is necessary to look at the laws establishing the Conservation Commission and the subsequent laws enacted by the Legislature transferring the powers, duties, authorities and properties of the Conservation Commission to successor agencies. The Commission of Drainage, Irrigation and Reclamation was created by O.S.L. 1925, Chapter 148. The powers, duties and authorities previously conferred upon the State Engineer and upon the State Highway Engineer pertaining to waters, drainage, irrigation and water control, was transferred to the State Commission. The Commission was also vested with the duties and powers necessary and proper to fully and carefully promote the control of floods in the state and diminish their destruction and promote the conservation and use of water in the state to the protection of public and private property.  The Conservation Commission of the State of Oklahoma was created in 1927 by the provisions of O.S.L. 1927, Chapter 70. The Act provided for the transfer of the powers, duties and authorities previously conferred upon the State Engineer and upon the State Highway Engineer pertaining to waters, drainage, irrigation and water control to the Conservation Commission. In addition, the Conservation Commission was substituted for the Commission of Drainage, Irrigation and Reclamation in previous laws. The Commission was also granted authority and powers to control floods and to conserve the waters of the State of Oklahoma. In 1935 the Conservation Commission of the State of Oklahoma was created by O.S.L. 1935, Chapter 70, Article 3. In addition to other powers and duties granted in the Act, Section 7 transferred to the Conservation Commission the powers, duties, authorities heretofore conferred upon the State Engineer and upon the State Highway Engineer pertaining to water, drainage, and irrigation. By the provisions of Section 5 (d), the Commission was granted the authority "to acquire by gift or gratuitous grant, any and all property, real, personal or mixed, or any estate, or interest therein, situated within the State of Oklahoma, necessary to the exercise of the powers, rights, privileges, and functions conferred upon said Commission by this Act and by other laws." In 1937 the Oklahoma Planning  Resources Board was created by O.S.L. 1937, Chapter 24, Article XVII. Section 3 of the Act transferred to the Oklahoma Planning  Resources Board all rights, powers, duties and limitations of the Conservation Commission. Section 7 of the Act gave the Board "authority to acquire by purchase, lease, gift, or in any other manner, to maintain, use and operate any and all properties, of any kind or any interest therein, necessary to the exercise of the powers, rights, privileges, and functions conferred upon it. The Oklahoma Planning and Resources Board was created by the provisions of O.S.L. 1943, Title 82, Chapter 4. Section 1 of the Act provided that the "said Board shall succeed the present Oklahoma Planning and Resources Board and its duties as prescribed by the laws of the State of Oklahoma." The Oklahoma Planning and Resources Board was created by the provisions of O.S.L., 1947, Title 74, Chapter 12. Section 1 of the Act provides that "said Board shall succeed the present Oklahoma Planning and Resources Board and its duties as prescribed by the laws of the State of Oklahoma." The Oklahoma Planning and Resources Board was created by the provisions of O.S.L. 1955, Title 74, Chapter 12. Section 1 74 O.S. 344.19 [74-344.19] (1961) of the Act provided that "said Board shall succeed the present Oklahoma Planning and Resources Board and its duties as prescribed by the laws of the State of Oklahoma and as hereinafter provided." Section 9 (74 O.S. 344.27 [74-344.27] (1961)) of the Act provided "all rights, powers, duties and limitations of the Conservation Commission, Oklahoma Forest Commission, the Oklahoma State Planning Board, and the Oklahoma Planning and Resources Board be and the same are hereby conferred upon and transferred to the Oklahoma Planning and Resources Board." In 1957 the Legislature created the Oklahoma Water Resources Board by the provisions of O.S.L. 1957, Title 74, Chapter 23 (82 O.S. 1071 [82-1071] — 82 O.S. 1078 [82-1078] (1961)). Section 3 (82 O.S. 1073 [82-1073] (1961)) of this Act transferred certain duties from the Oklahoma Planning and Resources Board to the Oklahoma Water Resources Board. These duties generally were those duties previously conferred upon the Oklahoma Planning and Resources Board pertaining to water, water rights, flood control and the regulation of pollution of the streams, creeks, lakes and the rivers of the State of Oklahoma. Section 3 (d) (82 O.S. 1073 [82-1073](d) (1961)) provides as follows: "All records and matters pending before the Oklahoma Planning and Resources Board relating to the foregoing are hereby transferred to said Oklahoma Water Resources Board, including unexpended funds, office equipment, motor vehicles, printing and map reproduction machines and all other property purchased with funds heretofore appropriated by the Legislature to the Division of Water Resources, Oklahoma Planning and Resources Board." In addition to the properties enumerated, in the above section, it is clear that the only other property transferred to the Oklahoma Water Resources Board was property purchased with funds previously appropriated to the Division of Water Resources of the Oklahoma Planning and Resources Board. Since the land in question was acquired by the Oklahoma Conservation Commission, it obviously was not acquired with funds appropriated to the Division of Water Resources of the Oklahoma Planning and Resources Board and therefore was not transferred to the Oklahoma Water Resources Board.  The Oklahoma Industrial Development and Park Commission and the Oklahoma Industrial and Park Department were created by the provisions of O.S.L. 1965, Chapter 398 (74 O.S. 1101 [74-1101] — 74 O.S. 1120 [74-1120] (1970)). Section 2 (74 O.S. 1102 [74-1102] (1970)) of the Act provides in part as follows: "The Commission and the Department shall be the successors to the Governor's Economic Development Commission, the State Department of Commerce and Industry and the Oklahoma Planning and Resources Board." Section 5 (74 O.S. 1105 [74-1105] (1970)) of the Act provides in part, as follows: "The Governor's Economic Development Commission, The State Department of Commerce and Industry, and the Oklahoma Planning and Resources Board are hereby abolished, as of the effective date of this act, and all duties, functions, authorities and contractual obligations are hereby transferred to and vested in the Oklahoma Industrial Development and Park Department and shall determine the broad plans and programs for the accomplishments of duties and responsibilities vested by law in the said Commission." It is clear from the above language that the Oklahoma Planning and Resources Board was abolished. Although the Act does not specifically provide for the transfer of real property owned by the Oklahoma Planning and Resources Board, it necessarily follows that if the Board was abolished and the new Commission created to succeed the Board, all of the property owned by the Oklahoma Planning and Resources Board would become the property of the successor agency, Oklahoma Industrial Development and Park Commission.  It is, therefore, the opinion of the Attorney General that your question be answered as follows. Lands acquired by the State Conservation Commission are now owned and controlled by the Oklahoma Industrial Development and Park Commission as the successor agency to the State Conservation Commission.  (Marvin C. Emerson) ** SEE: OPINION NO. 75-150 (1975) **